Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 are narrative in form and replete with indefinite and functional or operational language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent(s) cited.
In claims 1 and 9, the scope of claim is indefinite because the claims disclose directed to “mobile control unit” and “transportation vehicle” in the respective preamble without physical structure for corresponding functions in claim body because the claims are NOT a method claims, which is directed to “acts” as being performed, BUT apparatus claims. Furthermore, each of the preambles including “mobile control unit” and “transportation vehicle” is not a limitation where claim is directed to a product and the preamble appears to merely recite a label for the product defined by the remainder of the claim.
Claims 2-8 and 10-16 are also rejected based on the dependency of its parent claim respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turato et al. (US 2019/0025856, hereinafter Turato).

Regarding claim 1, Turato discloses 
A mobile control unit configured to carry out a method for performing computing procedures with a transportation vehicle telematics control unit, wherein the telematics control unit is provided in the transportation vehicle (paragraph [0042]: The TCU ... may be plugged into or otherwise connected to a data port, such as the OBD II port) so as to be removable from the transportation vehicle (paragraph [0056]: a short-range RF enabled TCU would permit the TCU to be located and tracked as a piece of equipment in inventory, when the TCU is not installed in a vehicle), the method comprising:
performing control tasks for transportation vehicle functions in the transportation vehicle (paragraph [0051]: While the TCU may be primarily designed to receive data and information from existing vehicle sensors via the OBD II port or otherwise, the TCU may itself include additional sensors 65 and other technology to provide additional information to the fleet management system; paragraph [0083]: the TCU is attached beneath the vehicle dashboard and plugged into the vehicle 600); and
performing, by the removable telematics control unit, when positioned outside the transportation vehicle (paragraph [0056]: a short-range RF enabled TCU would permit the TCU to be located and tracked as a piece of equipment in inventory, when the TCU is not installed in a vehicle), control tasks for vehicle-independent calculations in response to the removable telematics control unit being removed from the transportation vehicle (paragraph [0085]: When a TCU is to be disconnected, service personnel would normally inform the management system that the vehicle is going into a service mode 700. When the TCU is unplugged from the vehicle 710, the TCU transmits a signal to the management system noting that it has been unplugged, along with the last VIN on record, the TCU IMEI, the current time, the battery voltage and GPS location 720).
Regarding claim 17 referring to claim 1, Turato discloses A method for performing computing procedures with a travel vehicle telematics control unit that is removable from a transportation vehicle, the method comprising: ... (See the rejection for claim 1).

Regarding claim 9, Turato discloses 
A transportation vehicle configured to accommodate mobile control unit that includes a transportation vehicle telematics control unit, wherein the telematics control unit is provided in the transportation vehicle (paragraph [0042]: The TCU ... may be plugged into or otherwise connected to a data port, such as the OBD II port) so as to be removable from the transportation vehicle (paragraph [0056]: a short-range RF enabled TCU would permit the TCU to be located and tracked as a piece of equipment in inventory, when the TCU is not installed in a vehicle), wherein the removable telematics control unit performs control tasks for transportation vehicle functions in the transportation vehicle (paragraph [0051]: While the TCU may be primarily designed to receive data and information from existing vehicle sensors via the OBD II port or otherwise, the TCU may itself include additional sensors 65 and other technology to provide additional information to the fleet management system; paragraph [0083]: the TCU is attached beneath the vehicle dashboard and plugged into the vehicle 600) and performs control tasks for vehicle-independent calculations outside the transportation vehicle in response to the removable telematics control unit being removed from the transportation vehicle (paragraph [0085]: When a TCU is to be disconnected, service personnel would normally inform the management system that the vehicle is going into a service mode 700. When the TCU is unplugged from the vehicle 710, the TCU transmits a signal to the management system noting that it has been unplugged, along with the last VIN on record, the TCU IMEI, the current time, the battery voltage and GPS location 720).

Regarding claims 2, 10, and 18, Turato discloses 
wherein the removable transportation vehicle telematics control unit uses computing power and/or memory capacity which is/are not required (paragraph [0046]: the TCU includes at least one processor 10 for executing program instructions. The processor 10 can be coupled to removable/non-removable, volatile/non-volatile system memory 20 and computer data storage 60, for permanent or temporary storage of programming, and system and sensor data; paragraph [0049]: The TCU also may include a power supply (PS) with a battery 50, to be independently self-powered or to provide back-up power. In the latter circumstance, the battery enables operation of the TCU, including cellular transmission of data, for a period of time in the event of a vehicle power loss or if the device is disconnected from the power source) for the control tasks for vehicle-independent calculations while in the transportation vehicle (paragraph [0083]: the TCU is attached beneath the vehicle dashboard and plugged into the vehicle 600. Next, the TCU will initiate a power on self-test 605. If the device is faulty, a fault light or alarm is activated 610. If the TCU passes the test, the TCU will read vehicle VIN information 615. Next, the TCU transmits the VIN, together with TCU IMEI and SIM information, to the management system 620. In the alternative, the system may check for a difference between that VIN and the last VIN on record in the TCU. If there is no change in VIN, no further action is taken) and these control tasks vehicle-independent calculations are continued outside the transportation vehicle when the control unit is removed from the transportation vehicle (paragraph [0085]: When a TCU is to be disconnected, service personnel would normally inform the management system that the vehicle is going into a service mode 700. When the TCU is unplugged from the vehicle 710, the TCU transmits a signal to the management system noting that it has been unplugged, along with the last VIN on record, the TCU IMEI, the current time, the battery voltage and GPS location 720).

Regarding claims 3, 11, and 19, Turato discloses 
wherein one of a plurality of different power stages is chosen by a user of the transportation vehicle for the use of the computing power (paragraph [0061]: The TCU typically includes a single processor. However, an alternative configuration may utilize two or more processors. Where two or more processors are present, each may be programmed to operate in a different vehicle mode. For example, one processor may be pre-programmed to operate in a vehicle rental mode, while a second processor is pre-programmed to operate in a vehicle sharing mode. In a dual processor configuration, a controller may be included to activate the appropriate processing system in accordance with the active mode set by the management system or through other means described herein).

Regarding claims 4, 12, and 20, Turato discloses 
wherein an identifier stored on a key of the transportation vehicle is evaluated to activate the vehicle-independent calculations (paragraph [0083]: the TCU is attached beneath the vehicle dashboard and plugged into the vehicle 600. Next, the TCU will initiate a power on self-test 605. If the device is faulty, a fault light or alarm is activated 610. If the TCU passes the test, the TCU will read vehicle VIN information 615. Next, the TCU transmits the VIN, together with TCU IMEI and SIM information, to the management system 620. In the alternative, the system may check for a difference between that VIN and the last VIN on record in the TCU. If there is no change in VIN, no further action is taken).

Regarding claims 5, 13, and 21, Turato discloses 
wherein a key of the transportation vehicle is used to store and/or transfer the calculations performed outside the transportation vehicle and preliminary results of the calculations (paragraph [0085]: When a TCU is to be disconnected, service personnel would normally inform the management system that the vehicle is going into a service mode 700. When the TCU is unplugged from the vehicle 710, the TCU transmits a signal to the management system noting that it has been unplugged, along with the last VIN on record, the TCU IMEI, the current time, the battery voltage and GPS location 720).

Regarding claims 6, 14, and 22, Turato discloses 
wherein the mobile control unit, together with one or more further control units, forms a network (paragraph [0096]: the system uses a CAN scripting engine for efficiently updating TCUs without requiring firmware upgrades so that they may properly identify and handle information received from the CAN bus on various vehicles. Information can be obtained from the CAN bus passively 1420 (i.e., listening to exchanges between ECUs of the vehicle and gathering relevant information) or actively 1410 (i.e., actively requesting data using Parameter ID requests)).

Regarding claims 7, 15, and 23, Turato discloses 
wherein results of the performed calculations are stored in a plurality of control units forming the network (paragraph [0064]: The TCU processor monitors all of this data and information, formats and stores the applicable data in the memory and/or data storage device, and transmits data to the management system).

Regarding claims 8, 16, and 24, Turato discloses 
wherein the results are stored in the control units participating in the network in a data structure including blocks, wherein the blocks are concatenated with one another, whereby each block contains a cryptographic checksum of a preceding block (paragraph [0114]: the initial BLE transmission from the user device comprises a data packet incorporating a message, the message comprising the IMEI of the telematics unit the data packet is valid for, the timestamp of the time the reservation r booking was created on the system server, and a synchronization variable listing comprising the particular reservation data as well as other upcoming events for the specific vehicle. The data packet comprises several additional fields, including, but not limited to, the following: type (type and format of the message, which define the algorithms used to compute the signature of the message), length (length of the message or the synchronization variable component in the message, typically in bytes), and digital signature of the message encrypted using the system server's private key).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        7/21/2022